 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ANTONIO TREJO PEREZ,                              No. 1:17-cv-01028-DAD-JDP (HC)
12                       Petitioner,
13           v.                                         ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS AND DENYING
14    RAYMOND MADDEN,                                   PETITION FOR WRIT OF HABEAS
                                                        CORPUS
15                       Respondent.
                                                        (Doc. No. 19)
16

17

18          Petitioner Antonio Trejo Perez is a state prisoner proceeding pro se and in forma pauperis

19   with a petition for writ of habeas corpus pursuant to 28 U.S.C. § 2241. The matter was referred to

20   a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On September 25, 2019, the assigned magistrate judge issued findings and

22   recommendations recommending that the petition be denied because petitioner’s primary claim—

23   that his constitutional rights were violated because the state trial court erroneously excluded a

24   witness’ prior statements—was without merit. (Doc. No. 19.) Specifically, the pending findings

25   and recommendations found that “a reasonable jurist could conclude that excluding [that

26   witness’] prior statements was appropriate because the excluded statement[s’] probative value

27   was outweighed by the concern for jury confusion.” (Id. at 6.) The magistrate judge found that

28   petitioner’s additional claim—that the state trial court miscalculated the amount of restitution he
                                                        1
 1   must pay—did not challenge the legality of his confinement and thus was not a cognizable habeas

 2   claim. (Id. at 7.) The findings and recommendations were served on petitioner with notice that

 3   any objections thereto were to be filed within fourteen (14) days of the service thereof. (Id. at 8.)

 4   On October 7, 2019, petitioner filed objections to the magistrate’s findings and recommendations.

 5   (Doc. No. 20).

 6             In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the undersigned has

 7   conducted a de novo review of the case. Having carefully reviewed the entire file, including

 8   petitioner’s objections, the undersigned concludes that the findings and recommendations are

 9   supported by the record and proper analysis. In his objections, petitioner merely repeats the same

10   arguments that the pending findings and recommendations considered and found to be

11   insufficient to state a cognizable claim for federal habeas relief. (See Doc. No. 20.) Petitioner’s

12   objections therefore do not meaningfully dispute the magistrate judge’s findings and

13   recommendations, which the undersigned will adopt in full.

14             Having concluded that the pending petition must be denied, the court now turns to

15   whether a certificate of appealability should issue. A state prisoner seeking a writ of habeas

16   corpus has no absolute entitlement to appeal a district court’s denial of his petition, and an appeal

17   is only allowed in certain circumstances. Miller-El v. Cockrell, 537 U.S. 322, 335–36 (2003).

18   Specifically, the federal rules governing habeas cases brought by state prisoners require a district

19   court issuing an order denying a habeas petition to either grant or deny therein a certificate of

20   appealability. See Rules Governing § 2254 Case, Rule 11(a). A judge shall grant a certificate of
21   appealability “only if the applicant has made a substantial showing of the denial of a

22   constitutional right,” 28 U.S.C. § 2253(c)(2), and the certificate must indicate which issues satisfy

23   this standard. 28 U.S.C. § 2253(c)(3). “Where a district court has rejected the constitutional

24   claims on the merits, the showing required to satisfy § 2253(c) is straightforward: [t]he petitioner

25   must demonstrate that reasonable jurists would find the district court’s assessment of the

26   constitutional claims debatable or wrong.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). Here,
27   petitioner has not made such a showing. Accordingly, a certificate of appealability will not be

28   issued.
                                                        2
 1        Accordingly,

 2        1.    The September 25, 2019 findings and recommendations (Doc. No. 19) are adopted

 3              in full;

 4        2.    The petition for writ of habeas corpus (Doc. No. 1) is denied;

 5        3.    The Clerk of the Court is directed to enter judgment and close this case; and

 6        4.    The court declines to issue a certificate of appealability.

 7   IT IS SO ORDERED.
 8
       Dated:   March 9, 2020
 9                                                  UNITED STATES DISTRICT JUDGE

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    3
